DETAILED ACTION
In application filed on 11/13/2019, Claims 1-9 are pending. Claims 1-9 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “center line 101B" in the last line of the Claim recitation. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of expedited examination, “center line 101B” is interpreted as “center line”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tanaka et al. [JP2011112597A]
Regarding Claim 1, Tanaka teaches liquid film generating tool [Para 0014, ‘The liquid film forming means’; Fig.1, ref. 1B, ‘sample liquid film forming device’] comprising a flat plate-like space region [Fig. 1B, ref. 1R; ‘ring’ has a flat plate-like shape] having a predetermined thickness [Annotated Fig. 1, as structurally arranged’],
wherein a planar shape [Fig. 1B, ref. 1R; ‘ring’ has a flat plate-like shape] of the space region is configured in a shape in which, about a surface tension which is generated in liquid [Para 0015, ‘generating surface tension’; Surface tension is a well-known inherent property of a liquid] supplied to the space region [Annotated Fig. 1, as structurally arranged’]and which is directed from a contour portion [Annotated Fig. 1, as structurally arranged’, ‘any portion of the circular ring region (1R)’]  of the space region Please see MPEP 2114(II) for further details.

    PNG
    media_image1.png
    675
    797
    media_image1.png
    Greyscale

Tanaka, Annotated Fig.1, 

Regarding Claim 2, Tanaka teaches liquid film generating [Para 0014, ‘The liquid film forming means’; Fig.1, ref. 1B, ‘sample liquid film forming device’] according to claim 1, wherein the planar shape of the space region [Fig. 1B, ref. 1R; ‘ring’ has a flat plate-like shape] is a line symmetric shape on both sides with a center line as a boundary, and 
a contour [Annotated Fig. 1, as structurally arranged’, ‘any portion of the circular ring region (1R)’] of the planar shape  of the space region has an arcuate shape [Annotated Fig. 1, as structurally arranged’, ‘any portion of the circular ring region (1R)’] which gradually widens toward an outer side from a starting end and then gradually narrows toward the inner side to terminate on both sides from the center line 101B [Annotated Fig. 1, as structurally arranged’, ‘any portion of the circular ring region (1R)’].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Tanaka et al. [JP2011112597A], in view of Ito [JP2003320178 (A)]
Regarding Claim 3, Tanaka teaches liquid film generating tool [Para 0014, ‘The liquid film forming means’; Fig.1, ref. 1B, ‘sample liquid film forming device’] according to claim 1, wherein the space region [Fig. 1B, ref. 1R; ‘ring’ has a flat plate-like shape] is formed by arranging a plurality of closed space regions to be adjacent to each other at intervals of less than a predetermined distance, and
each of the plurality of closed space regions is configured in a shape in which, about the surface tension which is generated in the liquid [Para 0015, ‘generating surface tension’] supplied to the closed space region and which is directed from the contour portion of the closed space region toward the inner side of the closed space region [Para 0014-0015, Fig. 1, refs. 1R, 1B], the surface tensions [Para 0015] generated from different places in the contour portion of the closed space region interact with each other. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the ring 1R to have a sample liquid film formed on the ring when the ring 1R is immersed in the sample liquid L and the ring 1R is formed with a liquid film LM of the sample liquid while generating surface tension [Fig. 1, ref. 1B; Para 0015].Please see MPEP 2114(II) for further details.

Tanaka does not teach “formed by arranging a plurality of closed space regions to be adjacent to each other at intervals of less than a predetermined distance each of the plurality of closed space regions is configured in a shape” and “contour portion of the closed space region”
Ito teaches “formed by arranging a plurality of closed space regions [Fig. 17, Para 0021, ‘plurality of (two in the figure) liquid film forming portions’] to be adjacent to each other at intervals [Para 0010, ‘ a plurality of the flexible liquid film forming portions are connected to each other’]; Para 0021, ‘can be provided in connection with each other along the insertion / removal direction’; Fig. 17, ‘as structurally arranged’; Claim 3] of less than a predetermined distance [Fig 17. ‘as structurally arranged’] and 
each of the plurality of closed space regions [Fig. 17, ‘as structurally arranged’; Claim 3;] is configured in a shape [ Para 0021, Para 0010 ‘elliptical shape’; Claim 2]  in which, about the surface tension which is generated in the liquid supplied to the closed space region and which is directed from the contour portion of the closed space region toward the inner side of the closed space region, the surface tensions generated from different places in the contour portion of the closed space region interact with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate “formed by arranging a plurality of closed space regions to be adjacent to each other at intervals of less than a predetermined distance” as taught by Ito, motivated by the need to make various modifications within the scope of the present invention according to the purpose and application [ Ito, Para 0010, 0021, Fig. 17, ‘ as structurally arranged’]. Doing so allows for the advantages associated with the structural arrangement of the plurality of the flexible liquid film forming portions being connected to each other are gained. 
Tanaka in view of Ito does not teach ““contour portion of the closed space region”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a change of shape and structural arrangement the liquid film generating tool, to effect the determination of the optimal shape and could seek the benefits associated with the planer shape of the space region having a contour portion. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B) for further details.

Regarding Claim 4, Tanaka teaches liquid film generating tool [Para 0014, ‘The liquid film forming means’; Fig.1, ref. 1B, ‘sample liquid film forming device’]  according to claim 3, wherein each of the plurality of closed space regions has a honeycomb shape.
Tanaka does not teach “each of the plurality of closed space regions has a honeycomb shape”
Ito teaches “each of the plurality of closed space regions [Fig. 17, Para 0021, ‘plurality of (two in the figure) liquid film forming portions’] has a honeycomb shape”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate “each of the plurality of closed space regions” as taught by Ito, motivated by the need to make various modifications within the scope of the present invention according to the purpose and application [Ito, Para 0010, 0021, Fig. 17, ‘as structurally arranged’]. Doing so allows for the advantages associated with the structural arrangement of the plurality of the flexible liquid film forming portions being connected to each other are gained. 
Tanaka in view of Ito does not teach “has a honeycomb shape”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a change of shape and structural arrangement the liquid film generating tool, to effect the determination of the optimal shape and could seek the benefits associated with the plurality of closed space regions has a honeycomb shape. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B) for further details.

Regarding Claim 5, Tanaka teaches liquid film generating tool [Para 0014, ‘The liquid film forming means’; Fig.1, ref. 1B, ‘sample liquid film forming device’] according to claim 3, wherein each of the plurality of closed space regions has the same shape and the same size.
Tanaka does not teach “each of the plurality of closed space regions has the same shape and the same size”
Ito teaches “each of the plurality of closed space regions [Fig. 17, Para 0021, ‘plurality of (two in the figure) liquid film forming portions’] has the same shape [Fig. 17, ref. 3b, ‘3b (both of which are elliptical in the figure)’; elliptical shape; Fig. 3b, Para 0010, Claim 2] and the same size”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate “each of the plurality of closed space regions has the same shape and the same size” as taught by Ito, motivated by the need for the formation of the soap bubbles to have a certain shape, such as a perfect circular shape, an elliptical shape, a track shape, or an egg shape [Ito, Para 0009-0010 Fig. 17, ‘as structurally arranged’]. Doing so allows for the advantages associated with the structural arrangement of the plurality of closed space regions having the same shape, such as an elliptical shape, are gained. 

Tanaka in view of Ito does not teach “the same size”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the design of the honey comb structure (plurality of hexagonal shapes) in liquid film generation tools, the selection of optimal experimental conditions including size of the hexagonal shapes composition affects the surface tension of the liquid film formed. Thus, the size of the plurality of hexagonal shapes is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate a liquid film generation tool with hexagonal structural shapes of optimal to achieve optimal performance from the liquid film generation tool. 

Regarding Claim 6, Tanaka teaches liquid film generating tool [Para 0014, ‘The liquid film forming means’; Fig.1, ref. 1B, ‘sample liquid film forming device’]  according to claim 3, wherein each of the plurality of closed space regions has the same shape and a size which permits different sizes.
Tanaka does not teach “each of the plurality of closed space regions has the same shape and a size which permits different sizes”
Ito teaches “each of the plurality of closed space regions [Fig. 17, Para 0021, ‘plurality of (two in the figure) liquid film forming portions’] has the same shape [Fig. 17, ref. 3b, ‘3b (both of which are elliptical in the figure)’; elliptical shape; Fig. 3b, Para 0010, Claim 2] and a size which permits different sizes”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate “each of the plurality of closed space regions has the same shape and the same size” as taught by Ito, motivated by the need for the formation of the soap bubbles to have a certain shape, such as a perfect circular shape, an elliptical shape, a track shape, or an egg shape [Ito, Para 0009-0010 Fig. 17, ‘as structurally arranged’]. Doing so allows for the advantages associated with the structural arrangement of the plurality of closed space regions having the same shape, such as an elliptical shape, are gained. 

Tanaka in view of Ito does not teach “a size which permits different sizes”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the design of the honey comb structure (plurality of hexagonal shapes) in liquid film generation tools, the selection of optimal experimental conditions including size of the hexagonal shapes composition affects the surface tension of the liquid film formed. Thus, the size of the plurality of hexagonal shapes is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate a liquid film generation tool with hexagonal structural shapes of optimal to achieve optimal performance from the liquid film generation tool. 

Regarding Claim 7, Tanaka teaches liquid film generating tool [Para 0014, ‘The liquid film forming means’; Fig.1, ref. 1B, ‘sample liquid film forming device’]   according to claim 6, wherein a fractal pattern is formed by the plurality of closed space regions.
Tanaka does not teach “a fractal pattern is formed by the plurality of closed space regions.”
Ito teaches “a fractal pattern [Fig. 17, ref. 3b, ‘3b (both of which are elliptical in the figure)’; elliptical shape; Fig. 3b, Para 0010, Claim 2] is formed by the plurality of closed space regions [Fig. 17, Para 0021, ‘plurality of (two in the figure) liquid film forming portions’]
Ito does not expressly teach “a never-ending pattern which is the marker for a fractal structure”. However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit to effect the determination of the optimal shape and could seek the benefits associated with the never-ending pattern (fractal) plurality of closed space regions such as the honeycomb shape for the multiplexed formation of liquid films. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Regarding Claim 8, Tanaka teaches liquid film generating tool [Para 0014, ‘The liquid film forming means’; Fig.1, ref. 1B, ‘sample liquid film forming device’] according to claim 6, wherein a pattern corresponding to white noise is generated on power spectrum of two-dimensional Fourier, and the pattern is subjected to inverse Fourier transformation, thereby forming the plurality of closed space regions.
Tanaka does not teach “a pattern corresponding to white noise is generated on power spectrum of two-dimensional Fourier, and the pattern is subjected to inverse Fourier transformation, thereby forming the plurality of closed space regions”
Ito teaches “a pattern corresponding to white noise is generated on power spectrum of two-dimensional Fourier, and the pattern is subjected to inverse Fourier transformation, thereby forming the plurality of closed space regions [Fig. 17, Para 0021, ‘plurality of (two in the figure) liquid film forming portions’]”

The limitation “a pattern corresponding to white noise is generated on power spectrum of two-dimensional Fourier, and the pattern is subjected to inverse Fourier transformation, thereby forming” is directed to a product by process limitation. It is not clear how it limits the structure of the plurality of closed space regions. It appears that the plurality of closed space regions is similar to that the structure of the plurality of (two in the figure) liquid film forming portions taught by Ito and thus given the appropriate patentable weight. Please see MPEP 2113 for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate “forming the plurality of closed space regions” as taught by Ito, motivated by the need to make various modifications within the scope of the present invention according to the purpose and application [ Ito, Para 0010, 0021, Fig. 17, ‘ as structurally arranged’]. Doing so allows for the advantages associated with the structural arrangement of the plurality of the flexible liquid film forming portions being connected to each other are gained. 

Regarding Claim 9, Tanaka teaches liquid film generating tool [Para 0014, ‘The liquid film forming means’; Fig.1, ref. 1B, ‘sample liquid film forming device’] according to claim 4, wherein each of the plurality of closed space regions has the same shape and the same size.
Tanaka does not teach “each of the plurality of closed space regions has the same shape and the same size”
Ito teaches “each of the plurality of closed space regions [Fig. 17, Para 0021, ‘plurality of (two in the figure) liquid film forming portions’] has the same shape [Fig. 17, ref. 3b, ‘3b (both of which are elliptical in the figure)’; elliptical shape; Fig. 3b, Para 0010, Claim 2] and the same size”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate “each of the plurality of closed space regions has the same shape and the same size” as taught by Ito, motivated by the need for the formation of the soap bubbles to have a certain shape, such as a perfect circular shape, an elliptical shape, a track shape, or an egg shape [Ito, Para 0009-0010 Fig. 17, ‘as structurally arranged’]. Doing so allows for the advantages associated with the structural arrangement of the plurality of closed space regions having the same shape, such as an elliptical shape, are gained. 

Tanaka in view of Ito does not teach “the same size”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the design of the honey comb structure (plurality of hexagonal shapes) in liquid film generation tools, the selection of optimal experimental conditions including size of the hexagonal shapes composition affects the surface tension of the liquid film formed. Thus, the size of the plurality of hexagonal shapes is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate a liquid film generation tool with hexagonal structural shapes of optimal to achieve optimal performance from the liquid film generation tool. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patrick et al. [WO2007098525A1]: teaches method and system for measuring the concentration of chemical species, including aluminate, hydroxide, carbonate, sulphate and organics, within a Bayer liquor or similar aluminate containing caustic solutions is described.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/
Examiner, Art Unit 1797              

/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797